DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 05/10/2022, with respect to the 112(a) Rejection & 112(b) Rejection have been fully considered and are persuasive (with the exception of Claim 9).  The 112(a) Rejection & 112(b) Rejection have been withdrawn. Moreover, the current Office Action raises new 112(b) issues.
Applicant’s arguments with respect to Claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“flywheel” recited in Claim 1 (line 6); 
“flywheel rotors” recited Claim 10 (line 12);
“one or more disconnected generators” recited in Claim 9; & 
“large mass” recited in Claim 5 and 10;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 & 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the applicant recites “a second generator having a rotor configured as a flywheel to store mechanical energy in the rotation of the flywheel”. The generator is “configured” as a flywheel to store energy. The present invention does not disclose any flywheel(s). Therefore, it is not clear how mechanical energy is “stored” from the rotation of the flywheel.
Claims 2-4 are rejected based on their dependency from Claim 1.
Regarding Claim 9, the applicant recites “wherein the one or more additional generators are existing generators and have been disconnected from the power grid and an associated turbine.” It is not clear which of the applicant’s generator is the “disconnected” generator. Therefore, the claim is vague and indefinite.

Regarding Claim 10, the applicant recites wherein each of the one or more rotors of the one or more additional generators is configured as a flywheel …; adjusting the one or more continuously variable transmissions to transfer provide additional mechanical energy from the flywheel rotors of the one or more additional generators to the rotor of the first generator”. The generator(s) is/are “configured” as a flywheel. The present invention does not disclose any flywheel(s). Therefore, it is not clear how mechanical energy is “stored” from the rotation of the flywheel(s).
Claim 11-12 are rejected based on their dependency from Claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novikov (US 2012/0129639). 
Regarding Claim 1, Novikov discloses a power grid stabilization system (Abstract; electric machine, ¶ [0158]; supplying said electrical power to the energy storage device 14 or to a grid) comprising: 
a first generator [10] mechanically linked to a turbine [The embodiment shown on FIG. 2 can be used as wind turbine power plant. In this case, both Motor/Generator 1 10 and Motor/Generator 2 34 work as generators only. The output shaft 24 is connected to the propeller (not shown) of the wind turbine] and in electric communication with a power grid [In this case, the generated electric power can be fed back to a grid or to the electric storage system of the motor/generator], the first generator having a rotor [For instance the multi core electric machine can be used as a multi core stepper motor, while stators and rotors 62,64,66,68 and 70 are stators and rotors] (FIG. 2, 11, ¶ [0146-0147], & ¶ [0185]); and 
a second generator [34] having a rotor [For instance the multi core electric machine can be used as a multi core stepper motor, while stators and rotors 62,64,66,68 and 70 are stators and rotors] configured as a flywheel to store mechanical energy in the rotation of the flywheel  (¶ [0150]; The second continuously-variable transmission consists of pulley 29, which is rigidly connected to the output shaft 24, and pulley 28, which is rigidly connected to shaft 30 of the second electric motor/generator 34. The second belt 26 is interconnected with pulley 28 and pulley 29 so that rotation of pulley 28 is transmitted to pulley 29, or vice versa, by the second belt 26, as it is shown on FIG. 12). 
*** EXAMINER notes that second generator 34 “stores mechanical energy” to transmit rotation (rotation is “mechanical energy”) from pulley 38 to pulley 29 by the second belt” – see ¶ [0150] ***
wherein the rotor of the second generator [34] is mechanically linked to the rotor of the first [refer to “a” above] generator via a continuous variable transmission [16] (FIG. 11, ¶ [0150]), 
wherein the continuously variable transmission [16] is configured to vary the rotational speed of the rotor of the first generator to meet power requirements of a power grid by adding or removing mechanical energy to or from the rotor of the second generator configured as the flywheel [refer to “a-c” above] (FIG. 11, ¶ [0158]; housing 16, which houses two belt-type, continuously-variable transmissions. The first transmission consists of a first pulley 18, a second pulley 20 and a belt 22, which is interconnected with both the first and second pulleys, so that the rotation of pulley 20 is transmitted to pulley 18 through belt 22 and vice versa, as it is shown on FIG. 12. Pulley 18 is rigidly connected to output shaft 32 of the first motor/generator 10, while pulley 20 is rigidly connected to output shaft 24. The second continuously-variable transmission consists of pulley 29, which is rigidly connected to the output shaft 24, and pulley 28, which is rigidly connected to shaft 30 of the second electric motor/generator 34. The second belt 26 is interconnected with pulley 28 and pulley 29 so that rotation of pulley 28 is transmitted to pulley 29, or vice versa, by the second belt 26, as it is shown on FIG. 12).


Regarding Claim 3, Novikov discloses the system of claim 1 [see rejected Claim 1], 
wherein the continuously variable transmission transmits mechanical energy from the rotor of the first generator to the rotor of the second generator when energy produced by the first generator exceeds the power requirements of the power grid [The controller 12 can implement different control strategies, depending on the application of the base block and output characteristics of the entire plant which uses the base block. For instance, it can receive the torque and speed demands for the entire system from the user, and based on memory performance curves of MG1, MG2 and both CVTs] (¶ [0153-0154]).
Regarding Claim 4, Novikov discloses the system of claim 3 [see rejected Claim 3], 
wherein the continuously variable transmission transmits mechanical energy from the rotor of the second generator to the rotor of the first generator when energy produced by the first generator does not meet the power requirements of the power grid [The controller 12 can implement different control strategies, depending on the application of the base block and output characteristics of the entire plant which uses the base block. For instance, it can receive the torque and speed demands for the entire system from the user, and based on memory performance curves of MG1, MG2 and both CVTs] (¶ [0153-0154]).
Regarding Claim 5, Novikov discloses a power grid stabilization system (Abstract; electric machine ¶ [0158]; supplying said electrical power to the energy storage device 14 or to a grid) comprising:
a first generator [10] mechanically linked to a turbine [The embodiment shown on FIG. 2 can be used as wind turbine power plant. In this case, both Motor/Generator 1 10 and Motor/Generator 2 34 work as generators only. The output shaft 24 is connected to the propeller (not shown) of the wind turbine] and in electric communication with a power grid [In this case, the generated electric power can be fed back to a grid or to the electric storage system of the motor/generator], the first generator having a rotor [For instance the multi core electric machine can be used as a multi core stepper motor, while stators and rotors 62,64,66,68 and 70 are stators and rotors] (FIG. 2, 11, ¶ [0146-0147], & ¶ [0185]);; and
one OR more additional generators [34], each additional generator having a rotor [refer to “a” above] mechanically linked to the rotor of the first generator via one or more continuous variable transmissions [16] (FIG. 2, 11 ¶ [¶ [0158]), 
wherein each of the rotors of the one or more additional generators is configured as a flywheel to store mechanical energy in the form of a rotating large mass [“mass” of  rotors] (FIG. 11, ¶ [0158]; housing 16, which houses two belt-type, continuously-variable transmissions. The first transmission consists of a first pulley 18, a second pulley 20 and a belt 22, which is interconnected with both the first and second pulleys, so that the rotation of pulley 20 is transmitted to pulley 18 through belt 22 and vice versa, as it is shown on FIG. 12. Pulley 18 is rigidly connected to output shaft 32 of the first motor/generator 10, while pulley 20 is rigidly connected to output shaft 24. The second continuously-variable transmission consists of pulley 29, which is rigidly connected to the output shaft 24, and pulley 28, which is rigidly connected to shaft 30 of the second electric motor/generator 34. The second belt 26 is interconnected with pulley 28 and pulley 29 so that rotation of pulley 28 is transmitted to pulley 29, or vice versa, by the second belt 26, as it is shown on FIG. 12), 
*** EXAMINER notes that second generator 34 “stores mechanical energy” to transmit rotation (rotation is “mechanical energy”) from pulley 38 to pulley 29 by the second belt” – see ¶ [0150] ***
wherein the continuously variable transmission is configured to vary the rotational speed of the rotor of the first generator to meet power requirements of a power grid by adding or removing mechanical energy to or from the rotors of one OR more additional generators [The controller 12 controls rotational speeds and output torques of actuators 52 and 54 as well as the motors/generators 10 and 34. The energy storage device 14 is connected to the system through the controller 12. Actuators for any type of electric motors can be chosen for this purpose, depending on application demands. For instance, cheap DC actuators can be chosen where the cost is more important than system performance. The planetary gear sets 40, 42, which are coupled to the actuators 52 and 54, work in this case as an electrically-actuated continuously variable transmission (CVT), while the ring gear is an input and the sun gear is an input] (¶ [0059]).
Regarding Claim 7, Novikov discloses the system of claim 5 [see rejected Claim 5], 
wherein the continuously variable transmission transmits mechanical energy from the rotor of the first generator to the rotor of the one or more additional generators when energy produced by the first generator exceeds the power requirements of the power grid [The controller 12 can implement different control strategies, depending on the application of the base block and output characteristics of the entire plant which uses the base block. For instance, it can receive the torque and speed demands for the entire system from the user, and based on memory performance curves of MG1, MG2 and both CVTs] (¶ [0153-0154]).
Regarding Claim 8, Novikov discloses the system of claim 7 [see rejected Claim 7], 
wherein the continuously variable transmission transmits mechanical energy from the rotors of the second generator to the rotor of the first generator when energy produced by the first generator does not meet the power requirements of the power grid [The controller 12 can implement different control strategies, depending on the application of the base block and output characteristics of the entire plant which uses the base block. For instance, it can receive the torque and speed demands for the entire system from the user, and based on memory performance curves of MG1, MG2 and both CVTs] (¶ [0153-0154]).
Regarding Claim 10, Novikov discloses a method of compensating for changing requirements of a power grid (Abstract; electric machine ¶ [0158]; supplying said electrical power to the energy storage device 14 or to a grid), the method comprising the steps of:
providing electrical energy to the power grid from a first generator [10], the first generator having a rotor and being mechanically linked to a turbine [The embodiment shown on FIG. 2 can be used as wind turbine power plant. In this case, both Motor/Generator 1 10 and Motor/Generator 2 34 work as generators only. The output shaft 24 is connected to the propeller (not shown) of the wind turbine], the rotor of the first generator being mechanically linked to one or more rotors of one or more additional generators via one or more continuously variable transmissions  [16] (FIG. 11, ¶ [0150]);
wherein each of the one or more rotors of the one or more additional generators is configured as a flywheel that stores mechanical energy as a rotating mass [“mass” of  rotors] (FIG. 11, ¶ [0158]; housing 16, which houses two belt-type, continuously-variable transmissions. The first transmission consists of a first pulley 18, a second pulley 20 and a belt 22, which is interconnected with both the first and second pulleys, so that the rotation of pulley 20 is transmitted to pulley 18 through belt 22 and vice versa, as it is shown on FIG. 12. Pulley 18 is rigidly connected to output shaft 32 of the first motor/generator 10, while pulley 20 is rigidly connected to output shaft 24. The second continuously-variable transmission consists of pulley 29, which is rigidly connected to the output shaft 24, and pulley 28, which is rigidly connected to shaft 30 of the second electric motor/generator 34. The second belt 26 is interconnected with pulley 28 and pulley 29 so that rotation of pulley 28 is transmitted to pulley 29, or vice versa, by the second belt 26, as it is shown on FIG. 12);
*** EXAMINER notes that second generator 34 “stores mechanical energy” to transmit rotation (rotation is “mechanical energy”) from pulley 38 to pulley 29 by the second belt” – see ¶ [0150] ***
monitoring power consumption of the power grid (¶ [0153-0154]);
monitoring power production of a first generator (¶ [0151]);
adjusting the one OR more continuously variable transmissions to transfer additional mechanical energy from the flywheel rotors of the one or more additional generators to the rotor of the first generator when the power consumption of the power grid exceeds the power production of the first generator [The controller 12 can implement different control strategies, depending on the application of the base block and output characteristics of the entire plant which uses the base block. For instance, it can receive the torque and speed demands for the entire system from the user, and based on memory performance curves of MG1, MG2 and both CVTs] (¶ [0153-0154]); and

adjusting the one or more continuously variable transmissions to transfer additional mechanical energy from the flywheel rotor the first generator to the rotors of the one or more generator when the power production of the first generator exceeds the power consumption of the power grid [The controller 12 can implement different control strategies, depending on the application of the base block and output characteristics of the entire plant which uses the base block. For instance, it can receive the torque and speed demands for the entire system from the user, and based on memory performance curves of MG1, MG2 and both CVTs] (¶ [0153-0154]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Novikov (US 2012/0129639) according to Claim 1 (for Claim 2), Claim 5 (for Claim 6) or Claim 10 (for Claim 11) and in further view of Kusumi (US 2017/0145925).
Regarding Claim 2, Novikov discloses the system of claim 1.
However, Novikov does not discloses further comprising a turbine governor configured to maintain the turbine at a stable rotating speed.
Kusumi teaches a turbine governor configured to maintain the turbine at a stable rotating speed [another speed governor may be used to adjust the high-pressure turbine rotational speed without being limited to the IGV 9] (¶ [0042]).
One of ordinary skilled in the art would recognize that governors are commonly used to regulate rotational speeds in response to changing load conditions. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kusumi’s teachings into Novikok’s system. One would be motivated to do so to regulate the maximum speed of the system and to protect the equipment associated.
Regarding Claim 6, Novikov discloses the system of claim 5 [see rejected Claim 6].
However, Novikok does not discloses further comprising a turbine governor configured to maintain the turbine at a stable rotating speed.
Kusumi teaches a turbine governor configured to maintain the turbine at a stable rotating speed [another speed governor may be used to adjust the high-pressure turbine rotational speed without being limited to the IGV 9] (¶ [0042]).
One of ordinary skilled in the art would recognize that governors are commonly used to regulate rotational speeds in response to changing load conditions. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kusumi’s teachings into Novikok’s system. One would be motivated to do so to regulate the maximum speed of the system and to protect the equipment associated.
Regarding Claim 11, Novikov in view of Kusumi disclose the method of claim 10.
Kusumi discloses wherein the turbine is a steam turbine (Claim 12).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kusumi’s teachings into Novikok’s system. One would be motivated to do so since steam turbines have high reliability especially in the cases where sustained high-power output is needed.
Regarding Claim 12, Novikov discloses the method of claim 10.
However, Novikov does not discloses further comprising the step of governing the turbine such that it does not exceed a stable rotational speed.
Kusumi teaches a turbine governor configured to maintain the turbine at a stable rotating speed [another speed governor may be used to adjust the high-pressure turbine rotational speed without being limited to the IGV 9] (¶ [0042]).
One of ordinary skilled in the art would recognize that governors are commonly used to regulate rotational speeds in response to changing load conditions. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Kusumi’s teachings into Novikok’s system. One would be motivated to do so to regulate the maximum speed of the system and to protect the equipment associated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832